Citation Nr: 1809580	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left elbow injury.

4.  Entitlement to service connection for neck injury

5.  Entitlement to service connection for low back injury.

6.  Entitlement to service connection for flat feet (pes planus).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In December 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the December 2017 hearing, the Veteran testified that he currently has hearing loss and tinnitus that are related noise exposure from helicopters and fighter jets during service.  He reported that he was only provided orange ear plugs during service and had to work near the helicopters and fighter jets.  He also testified that he first noticed humming or ringing in his ears during service.  Although the Veteran was already provided a VA audiological examination in October 2012, the results were not valid for rating purposes.  At the hearing, the Veteran explained that he had some difficulties during the audiological examination and was willing to undergo another audiological examination.  The Board finds that the Veteran should be given one more chance to appear for an examination to determine if any hearing loss or tinnitus is related to this military service.

The Veteran testified that his left elbow disability worsened during service due to the strenuous activities of training, including push-ups and pull-ups.  He noted that his elbow hurt worse after service than before.  His entrance examination noted problems with the left elbow.  During the hearing, the Veteran explained that he has had an elbow disability likely ever since he was born.  The Veteran has not received a VA examination for his elbow disability.  The Veteran should be provided a VA examination to determine if the Veteran's elbow disability was permanently worsened by the Veteran's military service.  See 38 C.F.R. § 3.159(c).

The Veteran also testified that his pes planus, noted on entrance examination, had been permanently worsened by the boots that he had to wear during service.  VA treatment records show a current diagnosis of pes planus in March 2014.  The Veteran was not afforded a VA examination for his pes planus.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

The Veteran testified that he injured both his lower back and neck during two incidents in service.  He explained that he was treated at 5th General Hospital in Stuttgart, Germany in both cases.  An attempt should be made to obtain these records to confirm his in-service injuries.

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records for the Veteran from the 5th General Hospital in Stuttgart, Germany.  The Veteran reported injury to his lower back in the fall of 1975 and injury to his neck in the spring or summer of 1975.  He reported being taken to the hospital following each event.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present hearing loss and tinnitus disability. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should specify whether the Veteran has current hearing loss for VA disability compensation purposes.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such hearing loss disability is related to any disease or injury in service, to include the Veteran's conceded noise exposure.  The examiner should also provide an opinion as to whether his tinnitus is at least as likely as not related to any disease or injury in service.

The examiner's attention is directed to the Veteran's testimony that he was exposed to loud noise from helicopters and fighter jets during service and that the only ear protection provided were orange ear plugs.  He also testified that he first noticed humming or ringing in his ears during service.  He remembers having to ask people to repeat themselves.  He noted that the ringing in his ears has continued off and on since service.  A February 1976 service treatment record noted high pitched sounds.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

Note that the lack of documented treatment or diagnosis of hearing loss in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's military occupational specialty and lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed hearing loss.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present pes planus.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide the following responses:

a.  Does the Veteran have pes planus? If not, provide the rationale/reasoning which lead to a determination that this diagnosis has not been made.

b.  If so, is pes planus a congenital disease or congenital defect? (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)

i.  If the Veteran's pes planus is found to be a congenital defect, the examiner should opine whether the Veteran has any other currently diagnosed disorder(s), such as a pain disorder/arthralgia, which represent superimposed diseases/disorders that began during military service.

ii.  If pes planus is a congenital disease, then the examiner must opine whether the Veteran's pes planus first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.

iii.  If the Veteran's pes planus is found to be neither a congenital defect nor disease, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that such first began during active military service.

The examiner's attention is directed to the Veteran's testimony that his feet began hurting during service.  The Veteran is competent to report on this symptomology.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present left elbow disability.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide the following responses:

a.  Does the Veteran have a left elbow disability?  If not, provide the rationale/reasoning which lead to a determination that this diagnosis has not been made.

b.  If so, is the left elbow disability a congenital disease or congenital defect? (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)

i.  If the Veteran's left elbow disability is found to be a congenital defect, the examiner should opine whether the Veteran has any other currently diagnosed disorder(s), such as a pain disorder/arthralgia, which represent superimposed diseases/disorders that began during military service.

ii.  If left elbow disability is a congenital disease, then the examiner must opine whether the Veteran's pes planus first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.

iii.  If the Veteran's left elbow disability is found to be neither a congenital defect nor disease, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that such first began during active military service.
The examiner's attention is directed to the Veteran's testimony that his left elbow hurt more following service than prior to service.  The Veteran is competent to report on this symptomology.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  If records are obtained from 5th General Hospital in Stuttgart, Germany or other records are obtained that show an injury to the Veteran's neck and back during service, VA examinations should be provided to the Veteran in order to determine if the current diagnosis of degenerative disc disease of C5-6 and degenerative anterolisthesis of the L4 vertebral body are related to the Veteran's military service.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




